DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims:  Claims 1-22 are currently pending. 
Priority:  This application is a CON of 17/097,824 (11/13/2020, US 11008607)
17/097,824 is a CON of 16/988,284 (08/07/2020, US 10961566)
16/988,284 is a CON of 16/414,213 (05/16/2019, US 10787701)

16/402,098 is a CON of 16/276,235 (02/14/2019, US 10480022)
16/276,235 is a CON of 15/187,661 (06/20/2016, US 10308982)
15/187,661 is a CON of 13/080,616 (04/05/2011, US 9371598)
13/080,616 has PRO 61/321,124 (04/05/2010).
IDS:  Since the prior office action, Applicant made thirteen different IDS filings.  All of which have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “imaging apparatus” and “microcircuit arrangement” in claims 1, 2, 4-6, 12-15, and 19 and are incorporated into dependent claims such that the issue exists with claims 1-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response
Applicant does not dispute the claim interpretation.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to an “imaging apparatus” and a “microcircuit arrangement”.  The claims are interpreted under 35 USC § 112(f)/sixth para because the claims use the generic term “apparatus” along with functional language that does not further define the structural components of the apparatus.  If Applicant provides convincing evidence that the specification, as originally filed, inherently provides support, Applicant must either (A) clarify the record by amending the written description such that it expressly recites what structure, materials, or acts perform the function recited in the claim element; or (B) state on the record what structure, materials, or acts perform the function recited in the means- (or step-) plus-function limitation (see above).
	Response
	Applicant states that support for the “imaging apparatus” and “microcircuit arrangement” is provided by par. [0080] and [0083] of the specification which also refers to El Gamal et al. “US Pub. No. 20090197326, which is incorporated herein by reference”.   Applicant’s argument is persuasive and sufficient to satisfy 35 USC 112 and the 35 USC 112 rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlov et al. (US20060216721) in view of Gamal et al. (US20090197326), West et al. (US 20060063160), amended to be further in view of Larsson et al. (Nature Methods, v. 1, no. 3, Dec 2004, p. 227-232, cited by Applicant in IDS 2022-02-14), Kallioniemi et al. (US20030215936), Cohen et al. (US6573043), Paik et al. (US20070254305), and Goebl et al. (Toxicologic Pathology, 2007, 35, p. 541–548).
Kozlov teaches a method of identifying target biological molecules (claim 1: protease – substrate – probe) through detecting a probe.  Kozlov does not specifically teach the system as in the instant claims.  However, Kozlov and the secondary references are all in the same field of endeavor and teach all of the elements of the instant claims including an imaging apparatus and microcircuit (Kozlov [0123]: “The array was imaged using the Ultra Imager”; Gamal, claim 1, [0009]-[0011], [0057]: “an integrated imaging system”, Fig. 7-8), a sample holder ([0096]-[0099]: “Exemplary enclosures include, without limitation, a cassette, enclosed well, or a slide surface enclosed by a gasket or membrane or both.”; Gamal [0060]), and a reagent delivery apparatus ([0097]-[0098]: channels, “an array of probes and provide a vessel for holding a fluid such that the fluid contacts the probes”; Gamal [0035], [0042], [0060], Figs. 1, 3).  One of ordinary skill in the art following the teaching of Kozlov would have had a reasonable expectation of success in combining the elements to obtain an image of a sample on a support including of a region of interest at least because Kozlov teaches the use of various modes of detection on the array including optical spectroscopy ([0031], [0036], [0096]) and arrive at the elements as in the claims.  One of ordinary skill in the art following the teaching of Kozlov would have had a reasonable expectation of success in combining the elements to obtain a sample holder comprising a gasket and a member at least because Kozlov teaches an enclosure with gaskets ([0096]-[0098]: “a slide surface enclosed by a gasket”) and arrive at the elements as in the claims.  One of ordinary skill in the art following the teaching of Kozlov would have had a reasonable expectation of success in combining the elements to obtain a reagent delivery apparatus comprising fluidic channels at least because Kozlov teaches an enclosure with channels ([0097]-[0098]: channels, “an array of probes and provide a vessel for holding a fluid such that the fluid contacts the probes”) with microfluidics ([0089]: “a fluid sample using microfluidic devices”; West claim 1, [0049]-[0051]) and arrive at the elements as in the claims.  Furthermore one of ordinary skill in the art would have reasonably considered a reagent delivery apparatus that delivers probes and selectively removes and pools probes from a region of interest because Kozlov teaches adding probes and washing ([0091], [0098]).  One of ordinary skill in the art would have also considered utilizing samples such as tissue because Kozlov teaches this ([0113]). One of ordinary skill in the art would have considered applying Kozlov’s method to a tissue sample because such techniques were well-known in the art such as taught by the references Larsson (Figure 4: imaged tissue section subjected to RCA padlock probe analysis), Goebl (Figure 1-2), Kallioniemi ([0013]-[0015], [0047]: Regions of Interest in tissue sample, [0053], Figs. 24-25, 29b, claims 1-180), Cohen (claims 1-15), Paik (claims 1-20).  One of ordinary skill in the art would have recognized that the Kozlov method could readily be applied to a tissue sample given the well-known and established technique as evidenced by Larsson, Goebl, Kallioniemi, Cohen, and Paik all demonstrating success with tissue assays and arrive at the claimed invention.
Therefore, the claims are rejected as prima facie obvious.
Response
Applicant amended the claims argues that “Kozlov’s methods do not involve a tissue sample on a support” and that Kozlov’s “sample is digested prior to introducing protease substrates and/or probes” thus “no tissues sample would remain available for imaging” to combine with the teaching of El Gamal or West. 
Kozlov teaches:
[0116]: “A method of the invention can further include steps of isolating a particular type of cell or tissue.  Exemplary methods that can be used in a method of the invention to isolate a particular cell from other cells in a population include … manual separation using micromanipulation methods with microscope assistance. … A tissue or population of cells can also be removed by surgical techniques. For example, a tumor or cells from a tumor can be removed from a tissue by surgical methods, or conversely non-cancerous cells can be removed from the vicinity of a tumor.”  

[0117]: “The invention can be used for diagnosis or prognosis of a disease or condition. For example, the protease activity for a test cell or tissue that is known or suspected of being affected by a particular disease or condition can be determined using a method of the invention.  If desired, protease activity can also be determined for a second cell or tissue that serves as a control and the results from the control cell or tissue compared to the results from the test cell or tissue. A control cell or tissue can be derived from a non-affected cell or tissue from the same individual as the test cell or tissue. Alternatively, the control cell or tissue can be obtained from a separate individual. The separate individual can be a non-affected individual that is related to the test individual within one, two, three or more generations. Alternatively, the separate individual can be effectively unrelated being many generations removed, or even of a different ethnicity. In some cases it may be useful to use a control individual having similar ethnicity as the test individual.”

which one of ordinary skill in the art would reasonably consider as suggesting application to a tissue sample and such techniques were well-known in the art such as taught by the references Larsson (Figure 4: imaged tissue section subjected to RCA padlock probe analysis), Goebl (Figure 1-2), Kallioniemi ([0013]-[0015], [0047]: Regions of Interest in tissue sample, [0053], Figs. 24-25, 29b, claims 1-180), Cohen (claims 1-15), Paik (claims 1-20).  One of ordinary skill in the art would have recognized that the Kozlov method could readily be applied to a tissue sample given the well-known and established technique as evidenced by Larsson, Goebl, Kallioniemi, Cohen, and Paik all demonstrating success with tissue assays and arrive at the claimed invention.
	This rejection is maintained as amended.
Conclusion
The claims are not in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        
2/15/2022